Citation Nr: 1714364	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA monetary benefits in the amount of $420.00.

(The issues of entitlement to a rating in excess of 10 percent for residuals of a fractured great right toe; entitlement to a rating in excess of 40 percent for bilateral hearing loss; entitlement to a rating in excess of 10 percent for tinnitus; and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the U.S. Department of Veteran's Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.  Original jurisdiction over this matter was subsequently transferred to the RO in Waco, Texas. 

The Veteran's claims folder has been rebuilt.

In March 2014 and December 2014, the Board remanded the case for additional evidentiary development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was unjustly enriched by the amount of the overpayment, and the debt of $420.00 has already been recovered, which did not defeat the purpose for which VA benefits are authorized.  Additionally, the Veteran did not detrimentally rely on the erroneous payments, and it has not been otherwise shown to be inequitable to require repayment of the debt by the Veteran.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA benefits in the amount of $420.00 would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.666 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 5103A (West 2014)) do not apply to waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  Nevertheless, the RO has explained to the Veteran the bases for denial of the claim and afforded him the opportunity to present information and evidence in support of the claim.  Before his benefits were retroactively terminated, he was told that the proposed termination was based on his failure to report his incarceration, and he was told to submit information if this information was wrong.  The statement of the case (SOC) informed him of the regulatory equity and good conscience elements.  Moreover, the Veteran has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  No prejudicial notice error has been shown.  

B.  Analysis

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963.  In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the claimant; (5) whether failure to collect a debt would result in the unjust enrichment of the claimant; and, (6) whether the claimant changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  See Ridings, supra; Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  See Jordan v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

In March 2010, the Veteran was notified of a debt of $6933.00, which was created due to nonreceipt of a dependency questionnaire.  An award action in March 2010 restored the Veteran's spouse as an eligible award dependent from July 1, 2001.  This award cleared the original debt amount.  However, the award created a new debt of $420.00 because the Veteran's spouse was mistakingly removed from December 1, 2000, to June 30, 2001.  Thus, $420.00 was withheld from the Veteran's June 1, 2010, check to pay the debt.  He filed a notice of disagreement with this debt in August 2010.  In a letter in August 2010 (which is not in the record), the RO informed the Veteran that his debt of $6933.00 was resolved.  However, in the same letter, the RO noted a system error that withheld $420.00 from the Veteran.  He was subsequently reimbursed $420.00 on August 9, 2010.  Unfortunately, on October 6, 2010, an additional $420.00 was given to the Veteran erroneously.  $420.00 was withhold from the March 1, 2011, check to clear the debt created by the August 2010 hardship refund.  On March 10, 2011, the Veteran was provided a hardship refund of $385.00 per the Veteran's request.  A new debt was established and he received his notification and waiver rights on April 8, 2011.  $385.00 was withhold from the April 1, 2011, check and applied to clear the debt created by the hardship refund of March 11, 2011.  An audit and payment history was sent to the Veteran in May 2011 explaining the overpayment.  On May 11, 2011, the Veteran received a hardship refund of $350.00 due to the Veteran's request and report of hardship.  A new debt amount was established and the Veteran erroneously received a notification and waiver rights on June 5, 2011, representing the $350.00 hardship refund.  The DMC withheld $50 from the December 1, 2011, December 30, 2011, February 1, 2012, March 1, 2012, March 20, 2013, May 1, 2012, and June 1, 2012, checks.  These amounts were applied to clear the debt created by the hardship refund of May 11, 2011.  The waiver decision dated October 11, 2012, denied the request of a waiver of debt and erroneously considered $350.00 as the valid debt amount. 

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the VA was initially at fault when it removed the Veteran's dependent spouse from December 1, 2000, to June 30, 2001.  However, the dependent benefits were retroactively restored for that period, which made the Veteran whole.  The debt was reestablished based upon the Veteran's request for hardship refunds.

As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  In this regard, the Board finds that recovery of the overpayment in the amount of $420.00 has already been recovered by VA and thus would not violate the principles of equity and good conscience.  The Board finds that the withholding of $420.00 did not deprive the Veteran of the basic necessities of life.  Moreover, because $420.00 has already been recovered from the Veteran, a current waiver would not alleviate any past hardship that was imposed.  

Collection of the debt did not defeat the purpose of an existing benefit to the Veteran as his benefits have been restored in full.  

The Board has weighed the various factors discussed above and weighed any hardship shown during the period of recovery of debt against unjust enrichment by the Veteran.  If the Veteran were to receive a current disbursement of benefits to which he was not entitled, and in considering the purpose of the VA benefits program, the Board finds that the recovery of an overpayment in the amount of $420.00 that has already been recovered through the withholding of benefits, would not be against the principles of equity and good conscience.  See 38 C.F.R. 
§§ 1.963, 1.965.  Accordingly, the Board finds that a waiver of recovery of the overpayment in the amount of $420.00 is not warranted.  Because the preponderance of the evidence is against the appeal for a waiver in any amount in excess of $420.00, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

 (CONTINUED ON NEXT PAGE)

ORDER

Waiver of recovery of the overpayment of VA monetary benefits in the amount of $420.00 is denied.



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


